             Case 2:21-mj-00122-MAT Document 7 Filed 03/02/21 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. MJ21-122
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   JAIME ADRIAN PINA-CAMEZ,             )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Violation of Pre-Trial Release
15
     Date of Detention Hearing:    March 2, 2021.
16
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
17
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
18
     that no condition or combination of conditions which defendant can meet will reasonably assure
19
     the appearance of defendant as required and the safety of other persons and the community.
20
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
21
            1.      Defendant is charged with failing to show for a sentencing hearing in the Eastern
22



     DETENTION ORDER
     PAGE -1
             Case 2:21-mj-00122-MAT Document 7 Filed 03/02/21 Page 2 of 3




01 District of Washington (EDWA Case No. CR18-163 SAB). A Bench Warrant was issued by

02 the Honorable Stanley A. Bastian, and plaintiff was arrested in this District. He has waived an

03 identity hearing and an order of transfer has been signed.        Defendant does not contest

04 detention.

05         2.      Defendant was not interviewed by Pretrial Services in this District. Defendant

06 has been on abscond status since July 22, 2019 when he is alleged to have failed to appear for

07 sentencing. Defendant poses a risk of nonappearance based on the nature of the alleged

08 violation, use of aliases, and apparent lack of immigration status. Defendant poses a risk of

09 danger based on criminal history.

10         3.      There does not appear to be any condition or combination of conditions that will

11 reasonably assure the defendant’s appearance at future Court hearings while addressing the

12 danger to other persons or the community.

13      It is therefore ORDERED:

14 1. Defendant shall be detained pending sentencing, and committed to the custody of the

15      Attorney General for confinement in a correction facility;

16 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

17 3. On order of the United States or on request of an attorney for the Government, the person

18      in charge of the corrections facility in which defendant is confined shall deliver the

19      defendant to a United States Marshal for the purpose of an appearance in connection with a

20      court proceeding; and

21 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

22      the defendant, to the United States Marshal, and to the United State Pretrial Services



     DETENTION ORDER
     PAGE -2
            Case 2:21-mj-00122-MAT Document 7 Filed 03/02/21 Page 3 of 3




01     Officer.

02        DATED this 2nd day of March, 2021.

03

04                                             A
                                               Mary Alice Theiler
05                                             United States Magistrate Judge

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
